BLUE, Judge.
Rodrique Pinchinat appeals his conviction and sentence for carrying a concealed firearm. Because the officer had probable cause to make a warrantless arrest under section 901.15(6), Florida Statutes (1993), we find no reversible error and affirm the conviction. We agree with Pinchinat, however, that certain costs and probation conditions were improperly imposed. Accordingly, we strike the $15 assessment for the court improvement fund because it is not authorized. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). We also strike the portion of condition four that prohibits the possession of weapons and the portion of condition seven that forbids the excessive use of intoxicants. See Hamilton v. State, 653 So.2d 1068 (Fla. 2d DCA 1995).
Conviction affirmed; costs and probation conditions stricken.
CAMPBELL, A.C.J., and FULMER, J., concur.